DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Instances in the claims such as ‘casting unit’, ‘cooling element’, ‘cutting machine’, etc. are interpreted under 35 U.S.C. 112(f).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This claim recites ‘casting unit’ and ‘cooling element’ that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to .
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 10, 19 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 19 recite ‘wherein the curvature at each side is one or more of: one or more of spherical, elliptical and complex; and variable along one or more of radial, axial and circumferential dimensions’ and are indefinite because ‘complex’ is a relative term and it is not clear what the metes and bounds are of complex curvature; see MPEP 2173.05.  In addition these claims are indefinite because it is not clear if ‘one or more’ is intended to include the limitation after the semicolon; the phrasing in the specification, e.g. [0015] of the PGPub, is different.  For the purposes of examination these claims have been interpreted consistent with the specification.
Claim 20 recites ‘casting unit’ and ‘cooling element’ that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No hardware is disclosed to perform these functions; see MPEP 2181.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4, 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshak et al. U.S. Patent Publication No. 20190368357 (hereinafter Eshak) in view of Dube et al. U.S. Patent Publication No. 20110135446 (hereinafter Dube).
Regarding claim 1, Eshak teaches a method of manufacturing an aerodynamic element with an edge [0006-0007 — a method is provided for machining an airfoil section of a turbine blade or vane produced by a casting process], the method comprising: 
producing the aerodynamic element with an initial condition [0006-0007 —  an airfoil section of a turbine blade or vane produced by a casting process;  0018 — a turbine blade 10 is illustrated, that may be produced by a casting process, for example, an investment casting process…  the final form of the airfoil section airfoil may be formed by adaptively post-machining the outside of the airfoil section (i.e., the outer surface 18a of the outer wall 18) beyond the casting limitation (initial as-cast condition)]; 
generating a predefined number of data points sufficient to characterize contours of the edge [0021-0025, Figs. 4-6 — a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions]; and 
comparing the data points to a nominal condition to derive transformation parameters applicable to cutting toolpaths to adapt the cutting toolpaths to the initial condition [0006-0007 — receiving 12, including a nominal outer airfoil form 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T].
But Eshak fails to clearly specify cooling the aerodynamic element.

Eshak and Dube are analogous art.  They relate to systems and methods for manufacturing blades, particularly turbine blades by casting.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method for manufacturing turbine blades, as taught by Eshak, by incorporating the above limitations, as taught by Dube.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow the cast blade to solidify so that it can assume its final dimensions and strength before further inspection/machining and/or to avoid needing to handle a very hot casting.  Note that Eshak teaches that the casting process may result in deformation/shrinking [0019].
Regarding claim 2, the combination of Eshak and Dube teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches that the aerodynamic element comprises a turbine airfoil having a root and a tip, pressure and suction surfaces extending from the root to the tip and the edge is one of a leading edge and a trailing edge at leading and trailing sides of the pressure and suction surfaces, respectively [0018, Figs. 2-6 — cast turbine blade 10 comprises an airfoil section 12 extending span-wise radially outward from a platform 14 in relation to a rotation axis (not shown). The blade 10 further comprises a root portion 16 extending radially inward from the platform 14, and 10 to a rotor disk (not shown). Referring jointly to FIG. 1 and FIG. 2, the cast airfoil section 12 is formed of an outer wall 18 that delimits a generally hollow airfoil interior. The outer wall 18 includes a generally concave pressure side 20 and a generally convex suction side 22, which are joined at a leading edge 24 and at a trailing edge 26.].
Regarding claim 3, the combination of Eshak and Dube teaches all the limitations of the base claims as outlined above.  
Further, Dube teaches that the aerodynamic element comprises a ceramic core [0004, 0011 — molding the at least one additional core of a ceramic; 0049-0050, Figs. 12-13 — a ceramic feedcore].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the known technique of employing ceramic cores in airfoils, as taught by Dube, in the method for manufacturing turbine blades, as taught by the combination of Eshak and Dube, to yield the predictable result of a method for manufacturing turbine blades with precise dimensions having the added dimensional stability of ceramic material. 
Regarding claim 4, the combination of the combination of Eshak and Dube teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches that generating of the predefined number of data points comprises one or more of scanning, probing and measuring the aerodynamic element with the initial condition [0021-0025, Figs. 4-6 — a three-dimensional (3-D) measurement is carried out to determine an 42 (a predefined number are shown) are constructed around the measured positions], 
the predefined number of data points are sufficient to characterize a position, size and shape of the aerodynamic element with the initial condition [0020-0028, Figs. 4-6 —  method for adaptive post-machining of a cast airfoil section comprises: receiving design data pertaining to the airfoil section 12, including a nominal outer airfoil form 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T — see Figs. 4-6], and 
the predefined number of data points are sufficient to characterize the contours of the edge relative to the position, the size and the shape of the aerodynamic element with the initial condition [0020-0028, Figs. 4-6 —  method for adaptive post-machining of a cast airfoil section comprises: receiving design data pertaining to the airfoil section 12, including a nominal outer 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T — see Figs. 4-6].
Regarding claim 11, Eshak teaches a method of manufacturing a turbine airfoil [0006-0007 —  a method is provided for machining an airfoil section of a turbine blade or vane produced by a casting process] having a root and a tip, pressure and suction surfaces extending from the root to the tip, and leading and trailing edges at leading and trailing sides of the pressure and suction surfaces [0018, Figs. 2-6 — cast turbine blade 10 comprises an airfoil section 12 extending span-wise radially outward from a platform 14 in relation to a rotation axis (not shown). The blade 10 further comprises a root portion 16 extending radially inward from the platform 14, and being configured to attach the blade 10 to a rotor disk (not shown). Referring jointly to FIG. 1 and FIG. 2, the cast airfoil section 12 is formed of an outer wall 18 that delimits a generally hollow airfoil interior. The outer wall 18 includes a generally concave pressure side 20 and a 22, which are joined at a leading edge 24 and at a trailing edge 26], respectively, the method comprising: 
producing the turbine airfoil with an as-cast condition from an investment casting process [0006-0007 —  an airfoil section of a turbine blade or vane produced by a casting process;  0018 — a turbine blade 10 is illustrated, that may be produced by a casting process, for example, an investment casting process…  the final form of the airfoil section airfoil may be formed by adaptively post-machining the outside of the airfoil section (i.e., the outer surface 18a of the outer wall 18) beyond the casting limitation (initial as-cast condition)]; 
generating a predefined number of data points sufficient to characterize contours of the trailing edge [0018, Figs. 2-6 — cast turbine blade 10 comprises an airfoil section 12 extending span-wise radially outward from a platform 14 in relation to a rotation axis (not shown). The blade 10 further comprises a root portion 16 extending radially inward from the platform 14, and being configured to attach the blade 10 to a rotor disk (not shown). Referring jointly to FIG. 1 and FIG. 2, the cast airfoil section 12 is formed of an outer wall 18 that delimits a generally hollow airfoil interior. The outer wall 18 includes a generally concave pressure side 20 and a generally convex suction side 22, which are joined at a leading edge 24 and at a trailing edge 26; 0021-0025, Figs. 4-6 — a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions]; and 
12, including a nominal outer airfoil form 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T].

However, Dube teaches cooling the turbine airfoil [0012-0013 — a gas turbine engine component comprising an airflow having a leading edge, a trailing edge, and pressure and suction sides extending between the leading and trailing edges; 0052, Figs. 14-15 — FIGS. 14 and 15 show a pattern for casting the blade (turbine airfoil)… the external surface of the blade (i.e., having an airfoil, a platform, and a root); 0060-0061, Fig. 16 — the mold and the mold is allowed to cool to solidify 960 the alloy (e.g., after withdrawal from the furnace hot zone)].
Eshak and Dube are analogous art.  They relate to systems and methods for manufacturing blades, particularly turbine blades by casting.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method for manufacturing turbine blades, as taught by Eshak, by incorporating the above limitations, as taught by Dube.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow the cast blade to solidify so that it can assume its final dimensions and strength before further inspection/machining and/or to avoid needing to handle a very hot casting.  Note that Eshak teaches that the casting process may result in deformation/shrinking [0019].
Regarding claim 12, the combination of the combination of Eshak and Dube teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches that generating of the predefined number of data points comprises one or more of scanning, probing and measuring the turbine airfoil with the as-cast condition, the predefined number of data points are sufficient to characterize a position, size and shape of the 42 (a predefined number are shown) are constructed around the measured positions], and 
the predefined number of data points are sufficient to characterize the contours of the trailing edge relative to the position, the size and the shape of the turbine airfoil with the as-cast condition [0018, Figs. 2-6 — cast turbine blade 10 comprises an airfoil section 12 extending span-wise radially outward from a platform 14 in relation to a rotation axis (not shown). The blade 10 further comprises a root portion 16 extending radially inward from the platform 14, and being configured to attach the blade 10 to a rotor disk (not shown). Referring jointly to FIG. 1 and FIG. 2, the cast airfoil section 12 is formed of an outer wall 18 that delimits a generally hollow airfoil interior. The outer wall 18 includes a generally concave pressure side 20 and a generally convex suction side 22, which are joined at a leading edge 24 and at a trailing edge 26; 0020-0028, Figs. 4-6 —  method for adaptive post-machining of a cast airfoil section comprises: receiving design data pertaining to the airfoil section 12, including a nominal outer airfoil form 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T — see Figs. 4-6].
Regarding claim 20, Eshak teaches a manufacturing machine for manufacturing an aerodynamic element [0006-0007 —  machining an airfoil section of a turbine blade or vane produced by a casting process; 0029, Fig. 7 —  system 50 may comprise a sensor module 52 comprising sensors for performing 3-D measurements of the outer form of the cast airfoil section and for measuring cooling passage form and position …system 50 further comprises a CAD module configured to receive measurement data 62 from the sensor module 52, and design data 64 (e.g., nominal wall thickness values, nominal outer airfoil form) from the memory 54, to generate machining path data 66… system 50 further comprises a machining device for machining an outer surface of the cast turbine airfoil based on the machining data 66], the manufacturing machine comprising: 
a cutting machine configured to machine the aerodynamic element following cooling by the cooling element [0027-0029 — Based on the generated machining data, the outer surface of the outer wall may be machined, for example, by grinding or milling. However, the outer wall machining may be carried out by other means, including, without limitation, electro-chemical machining (ECM) and electrical discharge machining (EDM) (cutting machines)… system 50 further comprises a machining device for machining an outer surface of the cast turbine airfoil]; and 
50 may also comprise memory means 54 containing design data, for example, in the form of a 3-D model or a CAD model of the turbine blade or vane. The system 50 further comprises a CAD module configured to receive measurement data 62 from the sensor module 52, and design data 64 (e.g., nominal wall thickness values, nominal outer airfoil form) from the memory 54, to generate machining path data 66…  the CAD module may be defined in computer code and used to operate a computer] configured to: 
generate a predefined number of data points sufficient to characterize contours of the aerodynamic element [0021-0025, Figs. 4-6 — a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions], 
compare the data points to a nominal condition to derive transformation parameters applicable to cutting toolpaths to adapt the cutting toolpaths toward correcting the initial condition [0006-0007 — receiving design data pertaining to the airfoil section, including a nominal outer airfoil form and nominal wall thickness data. The method further comprises generating a machining path by determining a target outer airfoil form. The target outer airfoil form is generated by adapting the nominal outer airfoil form such that a nominal wall thickness is maintained at all points on the outer wall around the one or more internal cooling passages in a subsequently machined airfoil section. The method then involves machining an outer surface of the airfoil section produced by the casting process according to the generated machining path, to remove excess material to conform to the generated target outer airfoil form; 0020-0028, Figs. 4-6 —  method for adaptive post-machining of a cast airfoil section comprises: receiving design data pertaining to the airfoil 12, including a nominal outer airfoil form 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T], and 
drive the cutting machine in accordance with the cutting toolpaths adapted toward correcting the initial condition [0006-0007 — receiving design data pertaining to the airfoil section, including a nominal outer airfoil form and nominal wall thickness data. The method further comprises generating a machining path by determining a target outer airfoil form. The target outer airfoil form is generated by adapting the nominal outer airfoil form such that a nominal wall thickness is maintained at all points on the outer wall around the one or more internal cooling passages in a subsequently machined airfoil section. The method then involves machining an outer surface of the airfoil section produced by the casting process according to the generated machining path, to remove excess material to conform to the generated target outer airfoil form; 0020-0028, Figs. 4-6 —  method for adaptive post-machining of a cast airfoil section comprises: receiving design data pertaining to the airfoil section 12, including a nominal outer airfoil form 40.sub.N and 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T  Based on the generated machining data, the outer surface of the outer wall may be machined, for example, by grinding or milling. However, the outer wall machining may be carried out by other means, including, without limitation, electro-chemical machining (ECM) and electrical discharge machining (EDM) (cutting machines)].
But Eshak fails to clearly specify a casting unit configured to execute a casting process to produce the aerodynamic element with an initial condition; and a cooling element configured to cool the aerodynamic element. 
However, Dube teaches a casting unit configured to execute a casting process to produce the aerodynamic element with an initial condition [0060-0062 —  casting furnace is heated 956 to preheat the mold…  the molten alloy is poured 958 into the mold and the mold is allowed to cool to solidify 960 the alloy]; and a cooling element configured to cool the aerodynamic element [0052, Figs. 14-15 — FIGS. 14 and 15 show a pattern for casting the blade (aerodynamic 
Eshak and Dube are analogous art.  They relate to systems and methods for manufacturing blades, particularly turbine blades by casting.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system for manufacturing turbine blades, as taught by Eshak, by incorporating the above limitations, as taught by Dube.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable the production of the original cast blade utilized by Eshak and to allow the cast blade to solidify so that it can assume its final dimensions and strength before further inspection/machining and/or to avoid needing to handle a very hot casting.  Note that Eshak teaches that the casting process may result in deformation/shrinking [0019].  In addition, it would have been obvious to one of ordinary skill in the art to combine the known casting and cooling system of Dube with the system for manufacturing turbine blades, as taught by Eshak, for the predicable result of a complete system for casting and then refining the cast turbine blades that produces turbine blades with more accurate dimensions.
Claim(s) 5-6, 8-10, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eshak and Dube in view of Leeke et al. U.S. Patent Publication No. 20030044279 (hereinafter Leeke).
Regarding claim 5, the combination of Eshak and Dube teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches the initial condition is an as-cast condition [0006-0007 —  an airfoil section of a turbine blade or vane produced by a casting process;  0018 — a turbine blade 10 is illustrated, that may be produced by a casting process, for example, an investment casting process…  the final form of the airfoil section airfoil may be formed by adaptively post-machining the outside of the airfoil section (i.e., the outer surface 18a of the outer wall 18) beyond the casting limitation (initial as-cast condition)], 
the cutting toolpaths are adapted toward correcting the as-cast condition [0006-0007 — receiving design data pertaining to the airfoil section, including a nominal outer airfoil form and nominal wall thickness data. The method further comprises generating a machining path by determining a target outer airfoil form. The target outer airfoil form is generated by adapting the nominal outer airfoil form such that a nominal wall thickness is maintained at all points on the outer wall around the one or more internal cooling passages in a subsequently machined airfoil section. The method then involves machining an outer surface of the airfoil section produced by the casting process according to the generated machining path, to remove excess material to conform to the generated target outer airfoil form; 0020-0028, Figs. 4-6 —  method for adaptive post-machining of a cast airfoil section comprises: receiving design data pertaining to the airfoil section 12, including a nominal outer airfoil form 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T], and 
the method further comprises driving a cutting machine in accordance with the cutting toolpaths adapted toward correcting the as-cast condition [0006-0007 — receiving design data pertaining to the airfoil section, including a nominal outer airfoil form and nominal wall thickness data. The method further comprises generating a machining path by determining a target outer airfoil form. The target outer airfoil form is generated by adapting the nominal outer airfoil form such that a nominal wall thickness is maintained at all points on the outer wall around the one or more internal cooling passages in a subsequently machined airfoil section. The method then involves machining an outer surface of the airfoil section produced by the casting process according to the generated machining path, to remove excess material to conform to the generated target outer airfoil form; 0020-0028, Figs. 4-6 —  method for adaptive post-machining of a cast airfoil section comprises: receiving design data pertaining to the airfoil section 12, including a nominal outer airfoil form 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T  Based on the generated machining data, the outer surface of the outer wall may be machined, for example, by grinding or milling. However, the outer wall machining may be carried out by other means, including, without limitation, electro-chemical machining (ECM) and electrical discharge machining (EDM) (cutting machines)].
But the combination of Eshak and Dube fails to clearly specify that an as-cast condition is characterized as an offset discharge.
However, Leeke teaches that an as-cast condition is characterized as an offset discharge [0015, Fig. 2 — ailing edge cooling passage 32; 0016-0018 — The thickness A of the suction side wall 22 at a point upstream of the trailing edge cooling hole exit is a nominal thickness, which is determined taking into consideration the expected operating environment, including thermal, aerodynamic, and mechanical loads, and production process capability, including the possibility of "core shift" (offset) which is an effect caused by the movement of the ceramic cores used to define the interior dimensions of the blade during the casting process… The thickness of suction side wall 22 is smoothly tapered in a curved shape as it extends towards the trailing edge 26, resulting in a reduced thickness B at the axial location of the exit 44 of trailing edge cooling passage 32 (discharge).. the wall thickness of production airfoils to approach the allowable minimum limits of in an area of the airfoil subject to appreciable core shift, for example at the 
Eshak, Dube and Leeke are analogous art.  They relate to systems and methods for manufacturing blades, particularly turbine blades by casting.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known offset discharge fault, as taught by Leeke, for the generic as-cast condition of Eshak and Dube, to obtain the predictable result of a method for manufacturing turbine blades able to correct offset discharge casting faults.
Regarding claim 6, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches that a cutting machine comprises one or more of a CNC machine, a ball endmill, an electro-dynamic machining (EDM) electrode and an electro-chemical machining (ECM) electrode [0027 — Based on the generated machining data, the outer surface of the outer wall may be machined, for example, by grinding or milling. However, the outer wall machining may be carried out by other means, including, without limitation, electro-chemical machining (ECM) and electrical discharge machining (EDM) (cutting machines)].
Regarding claim 8, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches cutting toolpaths adapted toward correcting the as-cast condition are defined along one or more of radial, axial and circumferential dimensions [0027, Fig. 6 — The 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T].
Regarding claim 9, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches that each of the cutting toolpaths adapted toward correcting the as-cast condition comprises one or more passes on each side of the edge such that the edge has a curvature at each side thereof [0025-0027, Fig. 6 —  The target outer airfoil form 40.sub.T is a 3-D form that is generated by adjusting the 3-D nominal outer airfoil form 40.sub.N, so that the points 42a that deviated from the best fit alignment of the nominal outer airfoil form 40.sub.N, now lie on the target outer airfoil form 40.sub.T. The target outer airfoil form 40.sub.T therefore conforms to all points 42a and 42b representing nominal wall thickness values, as depicted in FIG. 6 (one or more passes on each side — the sides are curved in Fig. 6)…. The machining path data defines information for machining an outer surface (circumference) of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T].
Regarding claim 10, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches the curvature at each side is one or more of: one or more of spherical, elliptical and complex; and variable along one or more of radial, axial and circumferential dimensions [0025, Fig. 6 —  The target outer airfoil form 40.sub.T is a 3-D form that is generated by adjusting the 3-D nominal outer airfoil form 40.sub.N, so that the points 42a that 40.sub.N, now lie on the target outer airfoil form 40.sub.T. The target outer airfoil form 40.sub.T therefore conforms to all points 42a and 42b representing nominal wall thickness values, as depicted in FIG. 6 — the curvature at each side in Fig. 6 is, at least, complex].
Regarding claim 13, the combination of Eshak and Dube teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches the initial condition is an as-cast condition [0006-0007 —  an airfoil section of a turbine blade or vane produced by a casting process;  0018 — a turbine blade 10 is illustrated, that may be produced by a casting process, for example, an investment casting process…  the final form of the airfoil section airfoil may be formed by adaptively post-machining the outside of the airfoil section (i.e., the outer surface 18a of the outer wall 18) beyond the casting limitation (initial as-cast condition)], 
the cutting toolpaths are adapted toward correcting the as-cast condition [0006-0007 — receiving design data pertaining to the airfoil section, including a nominal outer airfoil form and nominal wall thickness data. The method further comprises generating a machining path by determining a target outer airfoil form. The target outer airfoil form is generated by adapting the nominal outer airfoil form such that a nominal wall thickness is maintained at all points on the outer wall around the one or more internal cooling passages in a subsequently machined airfoil section. The method then involves machining an outer surface of the airfoil section produced by the casting process according to the generated machining path, to remove excess material to conform to the generated target outer airfoil form; 0020-0028, Figs. 4-6 —  method for adaptive post-machining of a cast airfoil section comprises: receiving design data pertaining to the airfoil section 12, 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T].
But the combination of Eshak and Dube fails to clearly specify that an as-cast condition is characterized as an offset discharge.
However, Leeke teaches that an as-cast condition is characterized as an offset discharge [0015, Fig. 2 — ailing edge cooling passage 32; 0016-0018 — The thickness A of the suction side wall 22 at a point upstream of the trailing edge cooling hole exit is a nominal thickness, which is determined taking into consideration the expected operating environment, including thermal, aerodynamic, and mechanical loads, and production process capability, including the possibility of "core shift" (offset) which is an effect caused by the movement of the ceramic cores used to define the interior dimensions of the blade during the casting process… The thickness of suction side wall 22 is smoothly tapered in a curved shape as it extends towards the trailing edge 26, resulting in a reduced thickness B at the axial location of the exit 44 of trailing edge cooling 
Eshak, Dube and Leeke are analogous art.  They relate to systems and methods for manufacturing blades, particularly turbine blades by casting.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known offset discharge fault, as taught by Leeke, for the generic as-cast condition of Eshak and Dube, to obtain the predictable result of a method for manufacturing turbine blades able to correct offset discharge casting faults.
Regarding claim 14, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above.  
Further, Eshak teaches driving a cutting machine in accordance with the cutting toolpaths adapted toward correcting the as-cast condition [0006-0007 — receiving design data pertaining to the airfoil section, including a nominal outer airfoil form and nominal wall thickness data. The method further comprises generating a machining path by determining a target outer airfoil form. The target outer airfoil form is generated by adapting the nominal outer airfoil form such that a nominal wall thickness is maintained at all points on the outer wall around the one or more internal cooling passages in a subsequently machined airfoil section. The method then involves machining an outer surface of the airfoil section produced by the casting process according to the generated machining path, to remove excess material to conform to the generated target outer 12, including a nominal outer airfoil form 40.sub.N and nominal wall thickness T.sub.N data; generating a machining path by determining a target outer airfoil form 40.sub.T, the target outer airfoil form 40.sub.T being generated by adapting the nominal outer airfoil form 40.sub.N such that a nominal wall thickness T.sub.N is maintained at all points on the outer wall 18 … a three-dimensional (3-D) measurement is carried out to determine an outer form of the individual cast airfoil section. The 3-D measurement may be carried out, for example, by tactile coordinate measuring machine probing, or laser scanning or photogrammetry… points 42 (a predefined number are shown) are constructed around the measured positions…  Based on the target outer airfoil form 40.sub.T, machining path data may be generated. The machining path data defines information for machining an outer surface of the cast airfoil section, corresponding to the measured form 40.sub.A, to remove excess material to conform to the generated target outer airfoil form 40.sub.T  Based on the generated machining data, the outer surface of the outer wall may be machined, for example, by grinding or milling. However, the outer wall machining may be carried out by other means, including, without limitation, electro-chemical machining (ECM) and electrical discharge machining (EDM) (cutting machines)].
Regarding claim 15, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Regarding claim 17, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.  
Regarding claim 18, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 9.  
Regarding claim 19, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 10.  
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eshak, Dube and Leeke in view of Dudden U.S. Patent No. 3,995,134 (hereinafter Dudden).
Regarding claim 7, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above.  
But the combination of Eshak, Dube and Leeke fails to clearly specify feeding cutting fluid through the aerodynamic element during the driving.
However, Dudden teaches feeding cutting fluid through the aerodynamic element during the driving [col. 2 lines 1-3, Fig. 1 — longitudinal passages 11 are cast in the blade for cooling the blade; col. 3 lines 52-57 — As is usual in electric discharge machining the workpiece and apparatus are flooded with dielectric oil during the process, this may readily be achieved in the present embodiment by immersing the workpiece in the oil and ensuring flow through the blade cooling passages.].
Eshak, Dube, Leeke and Dudden are analogous art.  They relate to systems and methods for manufacturing blades, particularly turbine blades by casting.

One of ordinary skill in the art would have been motivated to do this modification in order to remove heat during machining thus potentially preventing damage to the workpiece.  In addition, it would be obvious to apply the known technique of electric discharge machining, including the use of oil, as taught by Dudden, in the method for manufacturing turbine blades, as taught by the combination of Eshak, Dube and Leeke, to obtain the predictable result of a method for manufacturing turbine blades that specifically uses electric discharge machining for blade adaptation/correction.
Regarding claim 16, the combination of Eshak, Dube and Leeke teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Connor U.S. Patent No. 6183811, which discloses a method for repairing turbine airfoils.
Trimmer et al. U.S. Patent Publication No. 20080277384, which discloses an apparatus and method for machining a turbine blade.
Dong et al. U.S. Patent Publication No. 20180099360, which discloses a method for producing cooling holes in a turbine blade.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/